FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GRACE WANGARI WAHOME,                             No. 08-71499

               Petitioner,                        Agency No. A098-848-404

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Grace Wangari Wahome, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary

v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition for

review.

      The record does not compel the conclusion that Wahome established

changed or extraordinary circumstances that excuse her untimely filed asylum

application. See 8 C.F.R. § 1208.4(a)(4), (5). Accordingly, her asylum claim fails.

      Substantial evidence supports the BIA’s denial of withholding of removal

because Wahome did not establish that she was or would be harmed in Kenya on

account of a protected ground. See Ochave v. INS, 254 F.3d 859, 865-66 (9th Cir.

2001) (no nexus between rape by guerillas and a protected ground).

      Substantial evidence also supports the BIA’s denial of CAT relief because

Wahome failed to establish it is more likely than not she would be tortured if

returned to Kenya. See 8 C.F.R. § 1208.16(c)(2), (3); Singh v. Gonzales, 439 F.3d
1100, 1113 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                      08-71499